DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 9/15/2021. Claims 76, 78, 79, and 85 have been amended. No claims have been further cancelled. New claims 116-120 have been added. Therefore, claims 76-91 and 16-120 are presently pending in this application.
Claim Objections
Claims 85-88 and 91 are objected to because of the following informalities:  
Regarding claims 85-88 and 91, the acronym “CSR” should be replaced by the --Cheyne-Stokes Respiration-- in order to clarify the claim language.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 76-91 and 116-120 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention without undue experimentation. 
Regarding claim 76, the limitation “controls the flow of gases by varying a target flow rate in a closed loop feedback system to deliver nasal high flow based on the identification of the respiration criteria, the control of flow of gases at the variable target flow rate configured to aid stabilization of respiration by adjusting the amount of CO2 cleared from the anatomical deadspace” (bolded and underlined for emphasis) is recited. The disclosure lacks any disclosure of structure and programmed function of the controller for specifically for a target flow rate that specifically adjusts the amount of CO2 cleared from the anatomical deadspace. It is unclear as to how one  of ordinary skill in the art would have known what structures (e.g. sensors) or respiratory criteria is used for determining the specific amount of CO2 is cleared from the anatomical deadspace. The specifications merely recites broadly in para. 0047 a variable high flow for nasal high flow “can be” focused on clear dead space, and that “increase of flow can increase deadspace clearance and can reduce carbon dioxide re-breathing while a decrease of flow can increase of carbon dioxide”. Applicant further cites PCT application no. PCT/NZ2014/000041 which does not further describe this concept structurally nor functional processing by the controller to specifically control the variable target flow rate for specifically controlling/adjusting the amount of CO2 cleared from the anatomical deadspace.
As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on the determining of what type of structure (such as sensors) and what parameters are used for the calculation of the adjustment of amount of CO2 to be cleared from the anatomical deadspace, one could not make or use the invention without undue experimentation. The mere broad disclosure of “increase of flow can increase deadspace clearance and can reduce carbon dioxide re-breathing while a decrease of flow can increase of carbon dioxide” (applicant’s para. 0047-0048) is not sufficient to determine the specific flow rate set by the variable target flow rate for the goal of clearing a specific amount of CO2 cleared from the anatomical dead space. Furthermore, due to the different sized and shaped anatomy of different patients, the resulting amount of CO2 cleared from the anatomical dead space of the different patients will respond differently from the high flow therapy which would cause a lack of predictability regarding the control of the amount of CO2 cleared from the anatomical deadspace.
As noted above, Applicant has provided no wat to determine what processes and structures (program calculations and sensors) need to be used to make the claimed adjustment to the amount of CO2 cleared from the anatomical dead space and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
Furthermore, Applicant has provided no working examples in the specifications as originally filed with regards to the adjustment of the variable flow rate to achieve a specific desired amount of CO2 cleared from the anatomical dead space.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure required is unreasonable since a person of ordinary skill in the art 2 from anatomical deadspace still needs to modify the computational programming of the controller, have sensor data to determine amount of CO2 that is in the anatomical deadspace based on different patients, and additional calculations on the amount of CO2 that is actually cleared from the anatomical deadspace.
Regarding claim 116, the limitation “controls the flow of gases by varying a target flow rate in a closed loop feedback system to deliver nasal high flow based on the identification of the respiration criteria, the control of flow of gases at the variable target flow rate configured to aid stabilization of respiration by adjusting the amount of expired air cleared from the anatomical deadspace” (bolded and underlined for emphasis) is recited. The disclosure lacks any disclosure of structure and programmed function of the controller for specifically for a target flow rate that specifically adjusts the amount of expired air cleared from the anatomical deadspace. It is unclear as to how one  of ordinary skill in the art would have known what structures (e.g. sensors) or respiratory criteria is used for determining the specific amount of expired air is cleared from the anatomical deadspace. The specifications merely recites broadly in para. 0047 a variable high flow for nasal high flow “can be” focused on clear dead space, and that “increase of flow can increase deadspace clearance and can reduce carbon dioxide re-breathing while a decrease of flow can increase of carbon dioxide”. Applicant further cites PCT application no. PCT/NZ2014/000041 which does not further describe this concept structurally nor functional processing by the controller to specifically control the variable target flow rate for specifically controlling/adjusting the amount of expired air cleared from the anatomical deadspace.
As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on the determining of what type of structure (such as sensors) and what parameters are used for the calculation of the adjustment of amount of expired air to be cleared from the anatomical deadspace, one could not make or use the invention without undue experimentation. The mere broad disclosure of “increase of flow can increase deadspace clearance and can reduce carbon dioxide re-breathing while a decrease of flow can increase of carbon dioxide” (applicant’s para. 0047-0048) is not sufficient to determine the specific flow rate set by the variable target flow rate for the goal of clearing a specific amount of expired air cleared from the anatomical dead space. Furthermore, due to the different sized and shaped anatomy of different patients, the resulting amount of expired air cleared from the anatomical dead space of the different patients will respond differently from the high flow therapy which would cause a lack of predictability regarding the control of the amount of expired air cleared from the anatomical deadspace.
As noted above, Applicant has provided no wat to determine what processes and structures (program calculations and sensors) need to be used to make the claimed adjustment to the amount of expired air cleared from the anatomical dead space and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
Furthermore, Applicant has provided no working examples in the specifications as originally filed with regards to the adjustment of the variable flow rate to achieve a specific desired amount of expired air cleared from the anatomical dead space.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure required is unreasonable since a person of ordinary skill in the art 
Claims 77-91 and 117-120 are included in the rejection for depending either directly or indirectly upon a rejected claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tero (2015/0083123) and Cortez et al. (2008/0223375) both disclose a nasal cannula assembly that provides higher than maximum inspiration flow rate to flush the upper air way dead space of carbon dioxide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3785



/MICHAEL J TSAI/             Primary Examiner, Art Unit 3785